               Case 1:20-cv-00922-RA Document 34 Filed 12/28/20 Page 1 of 1


                                                                    USDC-SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC#:
 ERIC ROGERS,                                                       DATE FILED:

                               Plaintiff,
                                                                        20-CV-922 (RA)
                         v.
                                                                               ORDER
 S.L.P. MANAGEMENT INC., et al.,

                               Defendants.



RONNIE ABRAMS, United States District Judge:

         On August 31, 2020, Defendant A.B. Ilibassi Realty Company, L.P. filed a cross-claim against

Defendant S.L.P. Managament Inc. Dkt. 17. On November 23, 2020, Ilibassi filed an affidavit of

service, averring that S.L.P. was served with the cross-claim on November 21, 2020. Dkt. 21. S.L.P.’s

response to the cross-claim was thus due no later than December 12, 2020. See Fed. R. Civ. P.

12(a)(1)(B). To date, however, Defendant S.L.P. has not appeared nor responded to the cross-claims.

         Accordingly, if A.B. Ilibassi intends to move for a default judgment against S.L.P., it shall do so

no   later    than   January     19,   2021,   in   accordance   with    the    Court’s   individual   rules

(https://nysd.uscourts.gov/sites/default/files/practice_documents/Judge%20Abrams%20-

%20Individual%20Rules%20of%20Practice%20in%20Civil%20Cases.pdf).

SO ORDERED.

Dated:       December 28, 2020
             New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
